

116 HR 8761 IH: Flood Protection Modernization Fairness Act of 2020
U.S. House of Representatives
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8761IN THE HOUSE OF REPRESENTATIVESNovember 17, 2020Mr. Gianforte introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo reduce premiums under the National Flood Insurance Program for certain properties, and for other purposes.1.Short titleThis Act may be cited as the Flood Protection Modernization Fairness Act of 2020.2.Flood insurance premium rates for areas with small flood control projectsNotwithstanding section 1308(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(e)) or any other provision of law, during the 10-year period beginning on the date of the enactment of this Act, in the case of any property located in an area for which protection is to be provided by a project with respect to which a non-Federal interest has requested assistance pursuant to section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) but which has not been completed, the premium rate for flood insurance coverage made available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) shall be the preferred risk premium rate for such property.